Citation Nr: 1227504	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  09-17 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral shoulder disability.

3.  Entitlement to service connection for frostbite in the bilateral lower extremities.

4.  Whether the reduction of a 30 percent rating for bilateral hearing loss to a 10 percent rating, effective February 1, 2009, was proper.

5.  Entitlement to a rating in excess of 30 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from April 1951 to March 1953.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2008 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appellant filed a claim for an increased rating for bilateral hearing loss in June 2008.  The November 2008 rating decision reduced the appellant's disability rating for bilateral hearing loss from 30 percent disabling to 10 percent disabling, effective February 1, 2009.  The appellant filed a notice of disagreement with this decision.  A May 2009 rating decision increased the appellant's disability rating for bilateral hearing loss to 20 percent, effective February 1, 2009.  The appellant completed a timely substantive appeal.  

A May 2009 notice letter incorrectly informed the appellant that the bilateral hearing loss had been restored to a 30 percent rating, effective October 6, 2005.  The letter noted that if he would like to withdraw his appeal at that time, he could complete and return the enclosed Appeal Status Election Form.  In an Appeal Status Election form received in June 2009, the appellant indicated that the action satisfied his appeal.  In May 2011, the RO sent the appellant a corrected letter notifying him that his bilateral hearing loss had been increased to 20 percent, effective February 1, 2009.  The letter noted that if he would like to withdraw his appeal at that time, he could complete and return the enclosed Appeal Status Election Form within 60 days.  In a statement received in December 2011, the appellant stated that he wished to appeal the decision on his hearing loss that was dropped to 10 percent.  The appellant's representative also submitted an appellant's brief on the issue in July 2012.  As the appellant indicated that he wished to continue the appeal following receipt of corrected notice, the Board finds that the appellant has not withdrawn his appeal of the November 2008 rating decision which reduced the rating for his bilateral hearing loss.

As discussed below, the Board finds that the RO's reduction of the appellant's service-connected bilateral hearing loss from 30 percent to 10 percent was improper, and, as the evidence of record shows that this claim was initially began as one seeking an increased rating for bilateral hearing loss, and the November 2008 rating decision and May 2009 statement of the case essentially denied the appellant's claim for an increased rating for bilateral hearing loss, the Board has included the issue as indicated on the title page of this decision.  

The appellant requested a videoconference hearing before a Veterans Law Judge.  In December 2010, the RO sent the appellant notice that a hearing had been scheduled for January 2011.  However, he did not report for the hearing.  Thus, the hearing request is deemed to be withdrawn.  Therefore, the Board may proceed to adjudicate this appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a low back disability, entitlement to service connection for a bilateral shoulder disability, entitlement to service connection for frostbite in the bilateral lower extremities, and entitlement to a disability rating in excess of 30 percent for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A November 2008 rating decision reduced the evaluation for the appellant's service-connected bilateral hearing loss from 30% to 10% effective February 1, 2009.

2.  As of February 1, 2009, the 30 percent evaluation for the appellant's service-connected bilateral hearing loss had been in effect for less than five years.

3.  The August 2008 VA fee-basis audiological examination on which the reduction is based was inadequate for the purposes of reducing the evaluation assigned for service-connected bilateral hearing loss, and the preponderance of the evidence does not support a finding that the appellant's service-connected disability underwent sustained improvement.


CONCLUSION OF LAW

The reduction of the disability rating for the appellant's service-connected bilateral hearing loss from 30 percent to 10 percent was not proper, and the 30 percent disability rating is restored from February 1, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344 4.1, 4.3, 4.7, 4.21 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II.  Analysis

A rating reduction must be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  VA must ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability, and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Id.

Prior to reducing a Veteran's disability rating, VA is required to comply with pertinent VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when reduction in the evaluation of a service- connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons thereof.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level. 3 8 C.F.R. § 3.105(e) (2011).  In the advance written notice, the beneficiary will be informed of his right for a pre-determination hearing, and if a timely request for such a hearing is received (i.e., within 30 days), benefit payments shall be continued at the previously established level pending a final determination. 38 C.F.R. § 3.105(i)(1) (2011).  Where there is no reduction in the amount of compensation payable to a beneficiary, 38 C.F.R. § 3.105(e) does not apply.  See VAOPGCPREC 71-91.

In the instant case, the RO procedurally complied with 38 C.F.R. § 3.105 regarding the manner in which appellant was given notice of the proposed rating reduction and the implementation of that reduction.  In August 2008, notice of the proposed rating reduction was provided, informing the appellant that an August 2008 VA fee-basis audiological examination had shown an improvement in his bilateral hearing loss.  The August 2008 notice informed the appellant that he could submit additional evidence to show that the compensation payments should not be reduced.  Furthermore, the appellant was informed that if no additional evidence was received within 60 days, his disability evaluation would be reduced.  Finally, the August 2008 notice letter advised the appellant of his right to request a pre-decisional personal hearing to present evidence or argument.  Thus, the Board finds that the RO has fulfilled its procedural requirements set forth under 38 C.F.R. § 3.105 for rating reductions.  The Board will now consider the propriety of the rating reduction.

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (2011).  Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, these considerations apply to ratings that have continued for long periods at the same level (five years or more), and not to disabilities that have not become stabilized and are likely to improve.  In this case, the 30 percent evaluation was effective October 6, 2005, less than five years before the reduction took effect on February 1, 2009.  Thus, various provisions of 38 C.F.R. § 3.344, pertaining to stabilization of disability ratings, do not apply; reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Nevertheless, the Court noted in Brown v. Brown that there are several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  5 Vet. App. 413, 420- 21 (1993).

Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Id.; see also 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown, 413 Vet. App. at 421.

In Tucker v. Derwinski, 2 Vet. App. 201 (1992), the Court noted that the failure to review the record rendered the examination on which a reduction was based inadequate because the disability was not viewed in relation to its history, citing 38 C.F.R. § 4.1.  The Court further indicated that if a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent on the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2.

Bilateral hearing loss is evaluated under the provisions of Diagnostic Code 6100. See 38 C.F.R. § 4.85 (2011).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment. Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2011).  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2011).

The appellant's evaluation was reduced based on the findings of an August 2008 VA fee-basis audiological examination.  At this audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
55
70
60
75
LEFT
40
50
65
70
70

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 84 percent in the left ear.

Entering the average pure tone thresholds and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is III for the right ear and III for the left ear.  See 38 C.F.R. §§ 4.85, 4.86(b).  However, as the appellant had pure tone thresholds of 55 decibels or more in each of the four specified frequencies, Table VIa may be used for the right ear, which results in a numeric designation of V.  Applying the numeric designations to Table VII, the appellant is entitled to a 10 percent rating.  

The August 2008 examiner noted that the appellant's condition had progressed to moderate to severe bilateral sensorineural hearing loss.  The examiner stated that subjectively, the appellant had much difficulty hearing even with his hearing aids and objectively the pure tone thresholds were greater than normative date, and the speech recognition scores were less than normative data.  The VA examiner did not note any function effects of the appellant's bilateral hearing loss.  

In the instant case, the Board determines that the findings of the August 2008 VA fee-basis audiological examination provided an inadequate basis for reducing the Veteran's disability evaluation for service-connected bilateral hearing loss.  In a rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown, 413 Vet. App. at 420-21; Schafrath, 1 Vet. App. at 594.  The August 2008 examiner did not offer an opinion on the Veteran's ability to function under the ordinary conditions of life and work and, as such, the August 2008 VA fee-basis audiological examination report is inadequate for the purposes of reducing the appellant's disability evaluation.  In contrast, the December 2005 VA audiological examination on which the previous rating was based noted that the functional impairment of the condition was difficulty in understanding well.   

There is also no indication that the examiner reviewed the appellant's claims file or that the examiner considered the disability in relation to its history, including the previous audiological examinations.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992).  

Further, the provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of the Veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).  

An April 2008 VA audiogram consultation, dated four months prior to the VA fee-basis audiological examination upon which the reduction was based, reflects that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
65
65
65
75
LEFT
35
60
60
70
70

Speech audiometry revealed speech recognition ability of 60 percent in the right ear and of 65 percent in the left ear.  The April 2008 audiogram results were in the claims file prior to the November 2008 rating decision which reduced the appellant's rating for hearing loss.  The April 2008 audiogram results are closer to the December 2005 audiometric testing results upon which the 30 percent rating was based than the August 2008 VA audiometric examination results.  Applying the results of the April 2008 VA audiogram consultation to Tables VI and VIa, the appellant had average hearing in the right ear of 67.5 and average hearing of 65 in the left ear.  38 C.F.R. § 4.85.  Assuming the speech recognition ability scores were obtained using the Maryland CNC word test, using Table VI, the appellant had numeric designations of VII in the right ear and V in the left ear.  Applying the designations to Table VII, a 30 percent rating would be warranted based on the April 2008 audiogram report.  38 C.F.R. § 4.85.  Even if the speech recognition ability scores were not obtained using the Maryland CNC word test, applying Table VIa alone would result in numeric designations of V in both ears, which would result in a 20 percent rating, higher than the results of the April 2008 audiogram.  Although the appellant's rating was later adjusted to 20 percent rating based on another audiogram report, the Board must consider whether the reduction in the November 2008 rating decision was proper.  Consequently, the Board finds that a preponderance of the evidence does not support a finding that the appellant's service-connected disability underwent sustained improvement at the time of the November 2008 rating decision.

Considering the above, the Board finds that the August 2008 VA audiological examination report was inadequate for reducing the evaluation assigned for the appellant's bilateral hearing loss.  The August 2008 VA examiner did not offer an opinion on the Veteran's ability to function under the ordinary conditions of life and work as required.  Further, the Board finds that the RO did not base the reduction upon review of the entire history of the appellant's disability.  The August 2008 examiner did not review the claims folder and the April 2008 audiogram report in the appellant's VA treatment record indicates that the appellant's bilateral hearing loss had not improved as significantly as the August 2008 audiological examination indicated from the last VA examination in October 2005.  Thus, the Board finds that a preponderance of the evidence was against a finding that the appellant's service-connected bilateral hearing loss underwent sustained improvement at the time of the November 2008 rating decision.

Accordingly, the Board finds that the reduction in the evaluation for service-connected bilateral hearing loss to a 10 percent disability (later increased to a 20 percent disability rating in  the May 2009 rating decision) was improper, and the 30 percent disability evaluation is restored, effective February 1, 2009.
ORDER

The reduction of the disability rating for the appellant's service-connected bilateral hearing loss from 30 percent to a 10 percent disability rating being improper, the 30 percent disability evaluation is restored, effective February 1, 2009.


REMAND

The appellant filed claims for entitlement to service connection for a low back disability, bilateral shoulder disability, and frostbite of the lower extremities in August 2008.  At the same time as he submitted the claims, he submitted a VA Form 21-4142, Authorization and Consent to Release Information to VA, for Crow Family Medical Clinic.  He noted that he had received treatment from 1990 to present for his heart.  He also noted that the clinic was his family doctor.  In an April 2005 letter, T.C., M.D., of the clinic stated that the appellant's hearing loss was related to military service.  The April 2005 letter from Dr. T.C. indicates that he treats the patient for more than a heart condition.  Although the appellant indicated that he received treatment for his heart from Crow Family Medical Clinic, he also noted that Dr. T.C. was his family doctor and submitted the form in conjunction with his service connection claim.  Further, the records span a period of more than 20 years.  Thus, the Board finds that the private treatment records from Crow Family Medical Clinic may be relevant to the appellant's claims.  There is no indication that the RO attempted to obtain records from the Crow Family Medical Clinic.  As the records may be relevant to the appellant's service connection claims, an attempt should be made to obtain the records.  

In regard to the appellant's claim for an increased rating for his service-connected bilateral hearing loss disability, the appellant's last VA examination of record was in August 2008, four years ago.  Additionally, a February 2009 VA audiogram indicates that the appellant's hearing loss had worsened since the August 2008 VA fee-basis audiological examination.  The February 2009 VA audiogram did not indicate whether speech discrimination scores were obtained using the Maryland CNC word test, and thus it is not adequate for rating purposes.  The appellant is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Thus, the appellant's claim for an increased rating for bilateral hearing loss should be remanded for a new audiological examination.  

Finally, the VA treatment records in the file only date to April 2009.  As the appellant receives treatment for his bilateral hearing loss at VA, the records are relevant to the appellant's claim.  Consequently, the Board requests the appellant's complete VA treatment records from April 2009 to present.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Attempt to obtain the records from Crow Family Medical Clinic from 1990 to present.  If necessary, ask the appellant to complete and return a VA Form 21-4142, Authorization and Consent to Release Information.  Associate all obtained records with the claims file.  If the records are not available, the claims file must indicate this fact.

2.  Obtain all of the appellant's VA treatment records from April 2009 to present.  If no records are available, the claims folder must indicate this fact.


3.  After any records obtained have been associated with the claims file, schedule the appellant for a VA audiological examination to determine the current state of his service-connected bilateral hearing loss.

The claims folder must be provided to the examiner for review in conjunction with the examination.  The examination must include appropriate audiometric and speech discrimination testing of both ears.  

After examining the appellant and obtaining the results of all diagnostic testing deemed necessary, the examiner should provide a discussion of the effect of the appellant's service-connected hearing loss disability on his occupational functioning and daily activities in the report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


